Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaya et al. (US Patent Application Publication 2020/0245163) in view of Liu ( US Patent Application Publication 2021/00374150).
Regarding claims 1, 6 and 11 Jaya et al. a system/method comprising: a Serving Gateway (SGW), having a Packet Forwarding Control Protocol (PFCP) session at a User Equipment (UE) level, wherein the UE level is different from a Packet Data Network (PDN) level  (fig. 6, 608,  [0044] communicates it back to user-plane element 104 as part of the restoration procedures using the PFCP Session Establishment procedure, see also [0083] At 606, based on a determination that restoration information is available for the subscriber's packet flow, the operations include the user-plane element applying one or more policies, based on the last matched rule contained in the restoration information to the packet flow and forwarding (608) the packet flow to a UE or PDN (e.g., based on where the packet flow originated and is to be terminated, the UE level is different than PDN level as it either or)
wherein a same PFCP session is used for all Packet Data networks (PDNs);  and wherein a same Buffering Action Rule (BAR) is used for all PDNs (see[0033] ensure that the ongoing flows are treated in the same way with regard to charging and/or policy actions following a user-plane element failure as before the user-plane element failure. See [0022] A TDF can provide functionality such as application traffic (e.g., streaming audio/video applications, peer-to-peer applications, etc.) detection and reporting for user equipment service data flows (SDFs) and other services such as, for example, gating, DPI, redirection, bandwidth limitations, combinations thereof, or the like for such traffic. Reads on Buffering action rule).  
providing a Packet Forwarding Control Protocol (PFCP) session at a User Equipment (UE) level for a Serving Gateway (SGW) ([0044] communicates it back to user-plane element 104 as part of the restoration procedures using the PFCP Session Establishment procedure);  
anchoring, by the SGW, the UE session( see[0022] User-plane elements such as SGWs can route and forward user data packets while also acting as a mobility anchor for inter-3GPP mobility)
using, by the SGW, a single  PFCP session for  a UE across all PDNs Packet Data Networks (PDNs);  and using, by the SGW, a same Buffering Action Rule (BAR) for all PDNs(see[0033] ensure that the ongoing flows are treated in the same way with regard to charging and/or policy actions following a user-plane element failure as before the user-plane element failure.) . 
Jaya et al. fail to specifically point out handling, by the SGW, buffering of Idle UE and UE Active-to-Idle transitions; wherein the SGW anchors the UE session and handles buffering of Idle UE and UE Active-to-Idle as claimed.
However LIU teaches handling, by the SGW, buffering of Idle UE and UE Active-to-Idle transitions; wherein the SGW anchors the UE session and handles buffering of Idle UE and UE Active-to-Idle (see fig. 4, buffering of idle UE,NAS anchoring 402[0042], see [0115] if the data to be transported exceeds the CIoT_MaxSmallDataSize parameter, the larger CIoT user data container is used to buffer user data.  The handling logic of transporting large IoT data for the UE 302 in both the idle mode and the connected mode is the same as described above, except that the payload container type IE is set to "CIoT user data container" and the payload container IE is set to the value part of the CIoT user data container.  The logic for ciphering large IoT data for the UE 302 in the idle mode (e.g., as in FIG. 4) may be the same as that described above for small IoT data.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jaya et al. invention with LIU invention because LIU invention transmits the generated control plane message from the user equipment to the at least one network entity of the communication system ( see LIU [0011]).
Regarding Claims 2, 7 and 12 Jaya et al. in view of LIU discloses everything as applied above (see claims 1, 6 and 11). 
further comprising handling the PFCP session at the SGW by instantiating a data structure that includes information about the UE and about the session(see[0044] User-plane element 104 passes this information, referred to herein interchangeably as `flow restoration information` or `restoration information`, to control-plane element 102 as part of a Packet Forwarding Control Protocol (PFCP) Session Report procedure whenever a flow (e.g., IP flow 113) is classified and/or re-classified by user-plane element 104. ). 
 Regarding Claims 3, 8 and 13 Jaya et al. in view of LIU discloses everything as applied above (see claims 1, 6 and 11). 
Jaya et al. fail to specifically point out further comprising tracking the PFCP session using a manager in the SGW.
LIU teaches further comprising tracking the PFCP session using a manager in the SGW( see [0050] Network slices (network partitions) comprise a series of network function (NF) sets (i.e., function chains) for each corresponding service type using network function virtualization (NFV) on a common physical infrastructure. Tracks the PFCP session)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jaya et al. invention with LIU invention because LIU invention transmits the generated control plane message from the user equipment to the at least one network entity of the communication system ( see LIU [0011]).
 Regarding Claims 4, 9 and 14 Jaya et al. in view of LIU discloses everything as applied above (see claims 3, 8 and 13). 
Jaya et al. fail to specifically point out wherein tracking the PFCP session occurs across at least one of multiple Radio Access Technologies (RATs), multiple Radio Access Networks (RANs) or cells, multiple core networks, a single UE across different RATs, RAT interworking, RAT virtualization, and RAN virtualization.  
LIU teaches wherein tracking the PFCP session occurs across at least one of multiple Radio Access Technologies (RATs), multiple Radio Access Networks (RANs) or cells, multiple core networks, a single UE across different RATs, RAT interworking, RAT virtualization, and RAN virtualization( see [0050]  network function virtualization (NFV) is accessible  across multiple technologies.  UE 102 is configured to access one or more of these services via gNB 104.  NFs can also access services of other NFs.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jaya et al. invention with LIU invention because LIU invention transmits the generated control plane message from the user equipment to the at least one network entity of the communication system ( see LIU [0011]).
 Regarding Claims 5, 10 and 15 Jaya et al. in view of LIU discloses everything as applied above (see claims 1, 6 and 11). 
Jaya et al. fail to specifically point out wherein further comprising handling the session manager and session using software virtualization and included with network functions using network function virtualization (NFV) on a NFV-enabled gateway.

LIU teaches wherein further comprising handling the session manager and session using software virtualization and included with network functions using network function virtualization (NFV) on a NFV-enabled gateway ( see [0050] Network slices (network partitions) comprise a series of network function (NF) sets (i.e., function chains) for each corresponding service type using network function virtualization (NFV) on a common physical infrastructure. Tracks and manages the PFCP session)


Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jaya et al. invention with LIU invention because LIU invention transmits the generated control plane message from the user equipment to the at least one network entity of the communication system ( see LIU [0011]).

Claim Objections
Previous claim objection withdrawn in view of Applicants amendment filed 4/27/2022.
Response to Arguments
4.	Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
In the remarks on pg. 5 of the amendment, the applicant contends that Jaya et al. in view Liu does not teach or suggest “wherein the UE level is different from a Packet Data Network (PDN) level ”
Examiner respectfully disagrees. Jaya et al teaches in fig. 6 section 608, and [0083] the restoration information to the packet flow and forwarding (608) the packet flow to a UE or PDN (e.g., based on where the packet flow originated and is to be terminated, the UE level is different than PDN level as it either or.  Therefore, claim language is not patentable distinct.
 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        July 29, 2022

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478